10-3545-cr
        United States v. Caraway
                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1              At a stated term of the United States Court of Appeals for the Second Circuit, held at the
 2      Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
 3      on the 6th day of September, two thousand eleven.
 4
 5      PRESENT:
 6
 7              DEBRA ANN LIVINGSTON,
 8              DENNY CHIN,
 9              RAYMOND J. LOHIER, JR.,
10
11                              Circuit Judges.
12      _______________________________________________
13
14      UNITED STATES OF AMERICA,
15
16                                    Appellee,

17                      -v.-                                                No. 10-3545-cr
18
19      NORMAN S. CARAWAY,

20                              Defendant-Appellant.
21      _______________________________________________


22                                            MONICA J. RICHARDS, Assistant United States Attorney, for
23                                            William J. Hochul, Jr., United States Attorney, Western
24                                            District of New York, Buffalo, New York, for Appellee.
25
26                                            LAURIE S. HERSHEY, Manhasset, New York, for Defendant-
27                                            Appellant.


                                                         1
1           UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and DECREED

2    that the judgment of the district court be AFFIRMED.

3           Defendant-Appellant Norman S. Caraway appeals from a judgment of the United States

4    District Court for the Western District of New York (Arcara, J.) sentencing him to 46 months’

5    imprisonment for failure to meet the requirements of the Sex Offender Registration and Notification

6    Act (“SORNA”), 42 U.S.C. § 16901 et seq. Caraway was charged in a superseding indictment with,

 7   inter alia, one count of traveling in interstate commerce while knowingly failing to register and

 8   update a registration as required by SORNA, in violation of 18 U.S.C. § 2250(a). On July 22, 2009,

 9   Caraway filed both a counseled and a pro se motion to dismiss the superseding indictment, arguing

10   primarily that SORNA violated the Ex Post Facto Clause, the Tenth Amendment, and the Commerce

11   Clause of the United States Constitution. The district court adopted the Magistrate Judge’s Report

12   and Recommendation (Schroeder, M.J.) recommending that the motions to dismiss be denied.

13          Caraway then pleaded guilty to the failure to register as a sex offender charge pursuant to

14   a plea agreement, dated April 23, 2010, in which he reserved his right to appeal the denial of his

15   pretrial motions to dismiss. The district court accepted the plea agreement and sentenced Caraway

16   on August 5, 2010. Judgment was entered on August 26, 2010. Caraway timely appealed. We

17   assume the parties’ familiarity with the underlying facts and procedural history.

18                                               *    *   *

19          We review de novo a district court’s legal conclusions, “including those interpreting and

20   determining the constitutionality of a statute.” United States v. Stewart, 590 F.3d 93, 109 (2d Cir.

21   2009), cert. denied, 130 S. Ct. 1924 (2010). We review arguments or objections not brought to the

                                                      2
 1   district court’s attention for plain error. See Fed. R. Crim. P. 52(b); Puckett v. United States, 129

 2   S. Ct. 1423, 1429 (2009).

 3          On appeal, Caraway primarily argues that SORNA was retroactively applied to him in

 4   violation of the Ex Post Facto Clause of the Constitution. Caraway’s argument is foreclosed by our

 5   decision in United States v. Fuller, 627 F.3d 499 (2d Cir. 2010), where “we h[e]ld that SORNA

 6   applied upon its enactment to all sex offenders regardless of when convicted,” id. at 507. Because

 7   Caraway’s “travel and failure to register occurred after SORNA’s enactment and [its] effective

 8   date . . . there is no ex post facto problem.” Id. at 508 (internal quotation marks and emphasis

 9   omitted). Caraway’s argument therefore fails.

10          We have reviewed Caraway’s remaining arguments, including his constitutional challenges

11   to SORNA contained in his supplemental pro se brief, and find them to be without merit under our

12   case law. See United States v. Guzman, 591 F.3d 83, 89-91 (2d Cir. 2010) (holding that SORNA’s

13   registration requirements and criminal enforcement provision are proper under the Commerce

14   Clause); United States v. Venturella, 391 F.3d 120, 133 (2d Cir. 2004); see also Smith v. Doe, 538

15   U.S. 84, 93 (2003). For the foregoing reasons, the judgment of the district court is AFFIRMED.



16                                                         FOR THE COURT:
17                                                         Catherine O’Hagan Wolfe, Clerk
18




                                                      3